Exhibit 10.2

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (the “Amendment”) is made as of this 27th day of
February, 2012, by and between Crane Co., a Delaware corporation (the
“Company”), and Robert S. Evans (“Mr. Evans”).

WHEREAS, Mr. Evans currently serves as non-executive Chairman of the Board of
Directors of the Company, and in such capacity receives compensation in
accordance with an Agreement with the Company dated January 24, 2011 (the
“Agreement”); and

WHEREAS, under the Agreement, Mr. Evans does not currently participate in the
Company’s 2009 Non-Employee Director Compensation Plan (the “Plan”); and

WHEREAS, in lieu of certain cash compensation otherwise contemplated by the
Agreement, the Plan has been amended to provide for an annual retainer for the
Chairman of the Board, in the form of cash and “Deferred Stock Units” under the
Plan, in an amount established by the Board from time (initially set at
$225,000), all effective as of the 2012 annual meeting of stockholders of the
Company; and

WHEREAS, the parties desire to amend the Agreement as provided herein to
coordinate with the amendment to the Plan described above;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree that the Agreement is
amended effective as of the date of the 2012 annual meeting of stockholders of
the Company as follows:

1. Section 3(a) of the Agreement is amended to read as follows:

“(a) Fees. For his service as Chairman, Mr. Evans shall receive an annual
retainer in the amount and form as provided by Section 11 of the Company’s 2009
Non-Employee Director Compensation Plan, as in effect from time to time. Such
annual retainer shall be reviewed annually by the Management Organization and
Compensation Committee.”

2. Except as expressly or by necessary implication amended hereby, the Agreement
shall continue in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
authority of its Board of Directors, and Mr. Evans has hereunto set his hand, on
the day and year first above written.

 

    CRANE CO.      

/s/ Robert S. Evans

    By:  

/s/ Augustus I. duPont

Robert S. Evans           Title:  

Vice President, General Counsel & Secretary